SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

419
CA 11-01671
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


IN THE MATTER OF KEVIN FAGER, THOMAS GILLETT
AND OTHER PETITIONERS UNITED IN INTEREST,
PETITIONERS-APPELLANTS,

                     V                                             ORDER

BOARD OF EDUCATION, ROCHESTER CITY SCHOOL
DISTRICT, RESPONDENT-RESPONDENT.


RICHARD E. CASAGRANDE, LATHAM (JAMES D. BILIK OF COUNSEL), FOR
PETITIONERS-APPELLANTS.

CHARLES G. JOHNSON, ROCHESTER (MICHAEL E. DAVIS OF COUNSEL), FOR
RESPONDENT-RESPONDENT.


     Appeal from a judgment of the Supreme Court, Monroe County (David
Michael Barry, J.), entered November 1, 2010 in a proceeding pursuant
to CPLR article 78. The judgment denied and dismissed the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   April 20, 2012                       Frances E. Cafarell
                                                Clerk of the Court